DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in which a “controller [is] configured to acquire the distal end posture…” must be shown or the feature(s) canceled from the claim(s).
The Office submits that the “controller” recited in Claim 1 would require various inputs in order to perform the claimed function.  In particular, the “controller” would require the location of a coordinate position which is projected onto a two-dimensional rectangular coordinate system.  However, the drawings do not show how the location of this coordinate position is generated, or measured.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For example, Claim 1 recites a “controller… configured to determine the distal end posture represented by the bending angle and the turning angle based on a coordinate position at which a spherical link center of the distal end side link hub is projected onto a two-dimensional rectangular coordinate system, the coordinate position being a coordinate position at which an imaginary line, orthogonal to the two-dimensional rectangular coordinate system and passing through the spherical link center of the distal end side link hub, intersects the two-dimensional rectangular coordinate system.”  The “coordinate position” is understood to be an input for the claimed “controller.”  However, the original disclosure does not describe how this “coordinate position” is generated, or how it is measure.  The original disclosure also fails to describe how the “controller” receives the input (i.e., the coordinate position).  In other words, what kind of structure is used to generate the inputs required to gather the information used by the controller to perform the claimed function.  Furthermore, how would some sort of structure be implemented to gather the inputs required by the controller to perform the claimed function.  These Claim 2 in which the controller is “further configured to designate a coordinate position, at which the spherical link center of the distal end side link hub is projected onto the two-dimensional rectangular coordinate system, through manual operation,” and how the controller receives the inputs required to perform the functions recited in Claim 3.
Page 5 of the original disclosure describes “The posture acquisition section 64a can adopt various designation methods.  For example, the coordinates (X', Y') of the point, at which the spherical link center PBa of the distal end side link hub 3 is projected, are inputted as numerical values by the input device 68.  Other than the above, when the link actuation device 50 may be manually moved to a target position the coordinates (X', Y') may be calculated and designated from a rotation angle detected by an angle detector fitted to each actuator 51 of the link actuation device 50 (italics used for emphasis).”  However, the disclosure does not sufficiently describe how an angle detector, which may be fitted to each actuator of the link actuation device, is operable to perform the claimed function of the “posture acquirer” recited in Claim 1.
Page 17 of the original disclosure, which describes a “posture detector 68,” also does not sufficiently describe how the “posture acquirer” recited in Claim 1 performs the claimed function.
Exactly what kind of structure is capable of “acquiring” the “coordinate position” recited in Claim 1?  How does the unknown structure determine the location of the “coordinate position” on the “two-dimensional rectangular coordinate system?”  How is the unknown structure provided on the link actuation device (for example, is it somehow mounted to the distal end side link hub)?  How is the “two-dimensional rectangular coordinate system” provided?  FIG. 2 shows a two-dimensional rectangle in phantom lines… Is the claimed “two-dimensional rectangular coordinate 
The Office finds that a gap exists between the first paragraph of Claim 1 (which includes the various link mechanisms and link hubs) and the controller.  Without more disclosure, those having ordinary skill in the art would not be enabled to take the structure recited in the first paragraph of Claim 1 and implement a “controller” to perform the function recited in Claim 1.
Turning to the Wands factors, the breadth of the claims is unclear, the nature of the invention requires an understanding of what structure performs the claimed function and how the structures performs the function (and the disclosure fails to describe any structure that might serve as a “posture acquirer” or how such structure could perform the function), the state of the prior art (which includes prior art from the Applicant – e.g., U.S. Patent Application Publication No. 2015/0088308 to Isobe et al.) also does not appear to sufficiently disclose structure that performs the claimed function, the level of one of ordinary skill and the level of predictability in the art would not be able to use the original disclosure in order to ascertain how to practice the claimed link actuation device, the amount of direction provided by the inventor is insufficient, working examples do not appear to exist, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure is submitted to be excessive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0159075 to Isobe et al. (hereinafter “Isobe_1”), in view of U.S. Patent Application Publication No. 2015/0088308 to Isobe et al. (hereinafter “Isobe_2”).
Claim 1, as best understood: Isobe_1 discloses a manipulating device (“tool” see Paragraph [0005]) for a link actuation device (FIG. 1), the link actuation device including:
a proximal end side link hub 4;
a distal end side link hub 5;
three or more link mechanisms 1, 2, 3 interposed between the proximal end side link hub 4 and the distal end side link hub 5, at least one link mechanism 1, 2, 3 among the three or more link mechanisms 1, 2, 3 coupling the distal end side link hub 5 to the proximal end side link hub 4 such that a posture of the distal end side link hub 5 can be changed relative to the proximal end side link hub 4; and
an actuator 31, 32 provided to each of two or more link mechanisms 1, 2, 3 among the three or more link mechanisms 1, 2, 3 and configured to change the posture of the distal end side link hub 5 relative to the proximal end side link hub 4,
wherein each of the three or more link mechanisms 1, 2, 3 includes:
a proximal side end link member 1a, 2a, 3a having one end rotatably coupled to the proximal end side link hub 4;
a distal side end link member 1c, 2c, 3c having one end rotatably coupled to the distal end side link hub 5; and
an intermediate link member 1b, 2b, 3b having opposite ends rotatably coupled to other ends of the proximal side and distal side end link members, respectively,
wherein a distal end posture is defined by[:]
bending angle η, that is a vertical angle formed when an axis of the distal end side link hub 5 is inclined relative to an axis of the proximal end side link hub 4; and
a turning angle ϕ, that is a horizontal angle formed when the axis of the distal end side link hub 5 is inclined relative to the axis of the proximal end side link hub 4.
Isobe_1 does not disclose wherein the manipulating device comprises a controller, comprising at least one memory and at least one processor, configured to:
determine the distal end posture represented by the bending angle η and the turning angle ϕ based on a coordinate position at which a spherical link center of the distal end side link hub 5 is projected onto a two-dimensional rectangular coordinate system, the coordinate position being a coordinate position at which an imaginary line, orthogonal to the two-dimensional rectangular coordinate system and passing through the spherical link center of the distal end side link hub 5, intersects the two-dimensional rectangular coordinate system (to be clear, the Office interprets this limitation to refer to a coordinate position in which the distal end side link hub is parallel with the proximal end side link hub, as shown in FIG. 12 of Applicant’s disclosure.  This limitation cannot refer to a coordinate position in which the distal end side link hub is canted with respect to the proximal end side link hub because the coordinate position would not be a coordinate position at which an imaginary line is orthogonal to the two-dimensional rectangular coordinate system), and
wherein the two-dimensional rectangular coordinate system is orthogonal to an extension of the axis of the proximal end side link hub 4 and has an origin at a point of intersection between the extension of the axis of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system.
Isobe_2 teaches a manipulating device (FIGS. 1 and 4) comprising:
a controller 54, 55, configured to:
bending angle ϴ and a turning angle ϕ based on a coordinate position T(X,Y) at which a spherical link center of a distal end side link hub 3 is projected onto a two-dimensional rectangular coordinate system 100, the coordinate position T(X,Y) being a coordinate position at which an imaginary line QB, orthogonal to the two-dimensional rectangular coordinate system 100 and passing through the spherical link center of the distal end side link hub 3, intersects the two-dimensional rectangular coordinate system 100, and
wherein the two-dimensional rectangular coordinate system 100 is orthogonal to an extension of an axis QA of a proximal end side link hub 2 and has an origin O at a point of intersection T between the extension of the axis QA of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system 100.
Paragraph [0127] of Isobe_2 teaches “The control device 54 is capable of performing a numerical control by means of a computer. The control device 54 determines the angle of rotation βn (best shown in FIG. 4) of each of the proximal side end link member 5, which is aimed at, and controls each of the actuators 53 on a feedback basis so that the actual angle of rotation βn, which is detected by an orientation detecting unit 59 (best shown in FIG. 1), approaches the angle of rotation βn, which is aimed at.”
A motivation that Isobe_2 provides for the controller 54, 55 is “convert the distal end orientation.”  See Paragraph [0116].  See also Paragraph [0115], which discloses “The orientation designating unit 55a is operable to designate the distal end orientation, which is aimed at, by means of an artificial manipulation and designates the distal end orientation in coordinate position on the two dimensional orthogonal coordinate system (underlining used for emphasis).”  This disclosure is projected/aimed onto a two-dimensional rectangular coordinate system 100.”
In view of the Isobe_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1 to further comprise a controller configured to:
determine the distal end posture represented by the bending angle η and the turning angle ϕ based on a coordinate position at which a spherical link center of the distal end side link hub 5 is projected onto a two-dimensional rectangular coordinate system, the coordinate position being a coordinate position at which an imaginary line, orthogonal to the two-dimensional rectangular coordinate system and passing through the spherical link center of the distal end side link hub 5, intersects the two-dimensional rectangular coordinate, and
wherein the two-dimensional rectangular coordinate system is orthogonal to an extension of the axis of the proximal end side link hub 4 and has an origin at a point of intersection between the extension of the axis of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system, in order to covert the distal end orientation, as taught by Isobe_2.
The Office further finds that, based on the Isobe_2 teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified above by Isobe_2, such that the controller 54, 55 (taught above by Isobe_2) comprises at least one memory and at least one processor in order to perform the numerical control taught by Isobe_2.  That is, it is commonly understood by those having ordinary skill in the art that computers comprise at least one memory and at least one processor in order to perform the control functions by means of a computer taught at least at Paragraph [0127] of Isobe_2.
Claim 2: Isobe_1 does not disclose the claimed “posture acquisition section”; however, Isobe_1 does disclose how angles obtained from rotation angle sensors (Paragraph [0059]) can be used to calculate a distal end posture (see, e.g., Paragraph [0064]).
Further, Isobe_2 teaches a controller which is configured to:
designate a coordinate position, at which the spherical link center of the distal end side link hub is projected onto the two-dimensional rectangular coordinate system, through manual operation; and
acquire a distal end posture represented by a bending angle and a turning angle, from the coordinate position designated by the posture acquisition section (see Paragraph [0126]).
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified above by Isobe_2, such that the controller (taught above by Isobe_2) is configured to:
designate a coordinate position, at which the spherical link center of the distal end side link hub is projected onto the two-dimensional rectangular coordinate system, through manual operation; and
acquire a distal end posture represented by a bending angle and a turning angle, from the coordinate position designated by the posture acquisition section, in order to covert the distal end orientation, as taught by Isobe_2.
Claim 10, as best understood: Isobe_1 discloses a link actuation system, comprising:
a link actuation device (FIG. 1), including:
a proximal end side link hub 4;
a distal end side link hub 5;
three or more link mechanisms 1, 2, 3 interposed between the proximal end side link hub 4 and the distal end side link hub 5, at least one link mechanism 1, 2, 3 among the three or more link mechanisms 1, 2, 3 coupling the distal end side link hub 5 to the proximal end side link hub 4 such that a posture of the distal end side link hub 5 can be changed relative to the proximal end side link hub 4; and
an actuator 31, 32 provided to each of two or more link mechanisms 1, 2, 3 among the three or more link mechanisms 1, 2, 3 and configured to change the posture of the distal end side link hub 5 relative to the proximal end side link hub 4,
wherein each of the three or more link mechanisms 1, 2, 3 includes:
a proximal side end link member 1a, 2a, 3a having one end rotatably coupled to the proximal end side link hub 4;
a distal side end link member 1c, 2c, 3c having one end rotatably coupled to the distal end side link hub 5; and
an intermediate link member 1b, 2b, 3b having opposite ends rotatably coupled to other ends of the proximal side and distal side end link members, respectively,
wherein a distal end posture is defined by[:]
a bending angle η, that is a vertical angle formed when an axis of the distal end side link hub 5 is inclined relative to an axis of the proximal end side link hub 4; and
a turning angle ϕ, that is a horizontal angle formed when the axis of the distal end side link hub 5 is inclined relative to the axis of the proximal end side link hub 4.
Isobe_1 does not disclose wherein the link actuation device includes a manipulating device including a controller having at least one memory and at least one processor, the controller configured to:
to be clear, the Office interprets this limitation to refer to a coordinate position in which the distal end side link hub is parallel with the proximal end side link hub, as shown in FIG. 12 of Applicant’s disclosure.  This limitation cannot refer to a coordinate position in which the distal end side link hub is canted with respect to the proximal end side link hub because the coordinate position would not be a coordinate position at which an imaginary line is orthogonal to the two-dimensional rectangular coordinate system), and
wherein the two-dimensional rectangular coordinate system is orthogonal to an extension of the axis of the proximal end side link hub 4 and has an origin at a point of intersection between the extension of the axis of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system.
Isobe_2 teaches a manipulating device (FIGS. 1 and 4) comprising:
a controller 54, 55, configured to:
determine a distal end posture represented by a bending angle ϴ and a turning angle ϕ based on a coordinate position T(X,Y) at which a spherical link center of a distal end side link hub 3 is projected onto a two-dimensional rectangular coordinate system 100, the coordinate position T(X,Y) being a coordinate position at which an imaginary line QB, orthogonal to the two-dimensional rectangular coordinate system 100 and passing through the spherical link center 
wherein the two-dimensional rectangular coordinate system 100 is orthogonal to an extension of an axis QA of a proximal end side link hub 2 and has an origin O at a point of intersection T between the extension of the axis QA of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system 100.
Paragraph [0127] of Isobe_2 teaches “The control device 54 is capable of performing a numerical control by means of a computer. The control device 54 determines the angle of rotation βn (best shown in FIG. 4) of each of the proximal side end link member 5, which is aimed at, and controls each of the actuators 53 on a feedback basis so that the actual angle of rotation βn, which is detected by an orientation detecting unit 59 (best shown in FIG. 1), approaches the angle of rotation βn, which is aimed at.”
A motivation that Isobe_2 provides for the controller 54, 55 is “convert the distal end orientation.”  See Paragraph [0116].  See also Paragraph [0115], which discloses “The orientation designating unit 55a is operable to designate the distal end orientation, which is aimed at, by means of an artificial manipulation and designates the distal end orientation in coordinate position on the two dimensional orthogonal coordinate system (underlining used for emphasis).”  This disclosure is relevant to teach how a “spherical link center QB of a distal end link hub 3 is projected/aimed onto a two-dimensional rectangular coordinate system 100.”
In view of the Isobe_2 teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the link actuation device disclosed by Isobe_1 to further comprise a manipulating device including a controller configured to:

wherein the two-dimensional rectangular coordinate system is orthogonal to an extension of the axis of the proximal end side link hub 4 and has an origin at a point of intersection between the extension of the axis of the proximal end side link hub 4 and the two-dimensional rectangular coordinate system, in order to covert the distal end orientation, as taught by Isobe_2.
The Office further finds that, based on the Isobe_2 teaching, it would have been obvious to those having ordinary skill in the art at the time of filing to modify the link actuation device disclosed by Isobe_1, as modified above by Isobe_2, such that the controller 54, 55 (taught above by Isobe_2) comprises at least one memory and at least one processor in order to perform the numerical control taught by Isobe_2.  That is, it is commonly understood by those having ordinary skill in the art that computers comprise at least one memory and at least one processor in order to perform the control functions by means of a computer taught at least at Paragraph [0127] of Isobe_2.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2005/0159075 to Isobe et al. (hereinafter “Isobe_1”) and U.S. Patent Application Publication No. 2015/0088308 to Isobe et al. (hereinafter “Isobe_2”), as applied to Claim 1 above, further in view of International Patent Application Publication No. WO 2014/156784A1 to Nishio et al.
Claim 3: Isobe_1 and Isobe_2 do not appear to disclose or suggest how a controller may be used or configured to set a relay point that is passed when the distal end posture is changed, and which is configured to calculate and set the relay point, based on a determined rule, by using coordinates of a point at which the distal end side spherical link center is projected onto the two-dimensional rectangular coordinate system.
Nishio teaches a relay point setter 42 configured to set a relay point that is passed when the distal end posture is changed.
Nishio also teaches “In the present invention, the relay posture setting means 42 is configured so that each of the arms 11a to 13a is based on the number obtained by dividing the amount of change in the posture of the distal end side link hub 15 from the start point posture to the end point posture by a predetermined amount or less.”  See attached translation and also U.S. Patent Application Publication No. 2016/0008977, which claims priority to Nishio.  A rationale Nishio provides for the relay point setter is to mitigate the interference of the arms 11a to 13a of each axis.
Thus, based on the Nishio teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified by Isobe_2 with regards to Claim 1 above, such that the controller of the manipulating device (taught above by Isobe_2) is further configured to set a relay point that is passed when the distal end posture is changed, and such that
the controller is further configured to calculate and set the relay point, based on a determined rule, by using coordinates of a point at which the distal end side spherical link center is projected onto the two-dimensional rectangular coordinate system (taught by Isobe_2), in order to mitigate the interference of the link mechanisms.
Claim 4: Nishio teaches “In this example, the relay posture setting means 42 rotates the arms 11a to 13a based on the number obtained by dividing the posture change amount from the start point posture to the end point posture of the distal end side link hub 15 into a predetermined amount or less. Divide the quantity. The “determined rule” is, for example, that two arms are selected from the three arms 11a to 13a that operate in the process of changing the posture from the start point posture to the end point posture, and the rotation paths of the selected two arms.  And the remaining one arm may be a position uniquely determined from the relative positional relationship with the other two arms.  As a reference for selecting two of the three arms 11a to 13a, it is preferable to select an arm with a large amount of rotation.”  See the attached translation.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified by Isobe_2 and Nishio with regards to Claim 3 above, such that the controller is further configured to calculate and set the relay point by dividing an angle formed by: the distal end side spherical link center before change of the distal end posture; a proximal end side spherical link center; and a distal end side spherical link center after change of the distal end posture, in order to mitigate the interference of the link mechanisms.
Claim 5: Nishio teaches “At this time, the relay posture setting means 42 obtains the amount of movement of the link hub 15 on the distal end side from the start point posture A to the end point posture B of the link hub 15 on the distal end side, and the obtained amount of movement is larger than the predetermined amount of movement. Then, the start position A and the end position B are divided into a plurality of positions so as to be equal to or less than a predetermined movement amount. Here, the “predetermined movement amount” is, for example, a movement amount that can be driven when the motor torque of each actuator 3 including a motor is a 
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified by Isobe_2 and Nishio with regards to Claim 3 above, such that when a movement amount of the distal end posture is to be greater than a predetermined movement amount, the controller is further configured to set the relay point by dividing the movement amount so as to make the movement amount equal to or less than the predetermined movement amount, in order to mitigate the interference of the link mechanisms.
Claim 6: Nishio teaches “The relay posture setting means 42 compares the posture change amount of the distal end side link hub 15 when the distal end side link hub 15 changes its posture from the start point posture to the end point posture with a predetermined amount determined in the setting unit 46 and a comparison unit 47. If the number is equal to or greater than a predetermined amount, one or more relay postures are set in the middle of the posture change path according to a predetermined rule. The relay posture setting means 42 obtains and sets a rotation angle that becomes a relay point of the rotation path of each of the arms 11a to 13a when the relay posture is set. Note that the posture change path of the link hub 15 on the distal end side is, for example, the path at the center of the link hub 15. Further, the posture of the link hub 15 on the distal end side can be changed along an arbitrary route, but the relay posture is, for example, the 
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified by Isobe_2 and Nishio with regards to Claim 3 above, such that the controller is further configured to set the relay point by dividing a midway path for the distal end posture by a predetermined number, in order to mitigate the interference of the link mechanisms.
Claim 7: Nishio teaches “In the present invention, there are three sets of the link mechanisms, and the defined rule for setting the relay point by the relay posture setting means 42 is the posture from the start point posture of the distal end side link hub 15 to the end point posture. Of the three arms 11a to 13a that operate in the process of changing, select two arms, equally divide the rotation paths of the two selected arms, and the remaining one arm is relative to the other two arms. The position may be uniquely determined from the relationship.”  See the attached translation.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device disclosed by Isobe_1, as modified by Isobe_2 and Nishio with regards to Claim 3 above, such that the controller is further configured to equally divide a midway path through which the distal end side spherical link center passes, in order to mitigate the interference of the link mechanisms.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2005/0159075 to Isobe et al. (hereinafter “Isobe_1”), U.S. Patent Application Publication No. 2015/0088308 to Isobe et al. (hereinafter “Isobe_2”), and International Patent Application Publication No. WO 2014/156784A1 to Nishio et al., as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2015/0025684 to Negishi.
Claims 8 and 9: The combination of Isobe_1, Isobe_2, and Nishio does not appear to disclose or suggest the function in which linear interpolation (Claim 8) or circulation interpolation (Claim 9) of a midway path is through which the distal end side spherical link center passes is performed.
Negishi teaches a manipulator which includes a “interpolation function calculating part 361 [which] calculates an interpolation function that passes through a plurality of interpolated teach points for interpolation between respective teach points.” See the abstract.  According to Paragraph [0135], “the interpolation function may be calculated by a linear interpolation, a circular interpolation or the like.”
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the manipulating device for the link actuation device disclosed by Isobe_1, as modified above by Isobe_2 and Nishio with regards to claim 3, such that the controller is further configured to perform linear interpolation (Claim 8) or circular interpretation (Claim 9) of a midway path through which the distal end side spherical link center passes, in order to smoothly guide movement of the distal end side link hub.

Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive.  With respect Applicant’s remarks relating to the objection to the drawings, the rejections under 35 U.S.C. 112(a), and 35 U.S.C. 103, the Office has addressed those arguments within the objection and rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
                                                                                                                                                                                                   /RANDELL J KRUG/Primary Examiner, Art Unit 3658